E. BRYAN WILSON
Acting United States Attorney

KAREN E. VANDERGAW
A. JAMES KLUGMAN
CHRISTOPHER SCHROEDER
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
Email: james.klugman@usdoj.gov
Email: chistopher.schroeder@usdoj.gov

Attorneys for the Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                    )
                                               )
                         Plaintiff,            )
                                               )
                                                 No. 3:16-cr-00086-SLG
          vs.                                  )
                                               )
  JOHN PEARL SMITH, II,                        )
                                               )
                        Defendant.             )
                                               )


                JOINT MOTION FOR EXPEDITED CONSIDERATION
                              (L. Civ. R. 7.3(a))

       The parties jointly respectfully request this Court consider the motion to continue

trial deadlines on an expedited basis filed at docket 1114. Expedited consideration is

necessary because the deadlines at issue are set for Monday, September 20, 2021.



        Case 3:16-cr-00086-SLG Document 1115 Filed 09/16/21 Page 1 of 2
       RESPECTFULLY SUBMITTED September 16, 2021, at Anchorage, Alaska.

                                                E. BRYAN WILSON
                                                Acting United States Attorney

                                                s/ Karen Vandergaw
                                                KAREN VANDERGAW
                                                Assistant U.S. Attorney



CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2021,
a true and correct copy of the foregoing
was served electronically on the following:

Mark Larrañaga
Theresa Duncan
Suzanne Lee Elliot


s/ Karen Vandergaw
Office of the U.S. Attorney




United States v. John Pearl Smith II   Page 2 of 2
3:16-cr-00086-SLG

        Case 3:16-cr-00086-SLG Document 1115 Filed 09/16/21 Page 2 of 2
